 



Exhibit (10)
Schedule of Fees Payable to Non-Employee
Members of the Wachovia Corporation Board of Directors
Effective August 1, 2005, the compensation of Wachovia Corporation’s
non-employee directors shall be:

                 
Quarterly Director Retainer
    $ 17,500      
Quarterly Committee Chair Retainer
      3,750      
Quarterly Audit Committee Chair Retainer
      6,250      
Quarterly Lead Independent Director Retainer
      6,250      
Quarterly deferral to common stock account in Wachovia Corporation Deferred
Compensation Plan for Non-Employee Directors
      37,500      

In the event more than 6 board or committee meetings are held during the fiscal
year, the following fees will be paid for attendance at each such additional
meeting:

                 
Board Meeting Fee
    $ 2,000      
Committee Meeting Fee
      1,500      

 